Me. Justice Sulzbacheb
delivered the opinion of the court.
The accused, Luis Rodriguez, was duly tried and convicted by the District Court of Humacao on a charge of grand larceny. He filed a motion for an appeal to this court. In the record no bill of exceptions is to he found, nor any writing having reference to any error committed by the trial court. This Supreme Court does not find any error, and *477therefore the judgment rendered by the District Court of Hnmacao should be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, higue-ras and MacLeary concurred.